Modification of the Act concerning the election of the Members of the European Parliament (debate)
The next item is the report by Mr Duff, on behalf of the Committee on Constitutional Affairs, on a proposal for a modification of the Act concerning the election of the Members of the European Parliament by direct universal suffrage of 20 September 1976.
rapporteur. - Madam President, first I will summarise the principal parts of the reform package that was agreed so strongly at the committee stage. We want to bring forward a polling day from June to May to allow for the more speedy election of the Commission. We are going to create a modern supranational regime for privileges and immunities. We will initiate a dialogue with the Council on the reapportionment of seats, according, I hope, to a mathematical formula that we will need to agree on. We invite the Commission to come forward with new proposals to facilitate the participation of citizens, wherever they may live, in elections.
The key proposal, and the one that has created a degree of controversy, is to have 25 Members of Parliament for a pan-European constituency, elected from transnational lists drawn up by the European political parties. The purpose of this is to transform the European elections by giving the political parties a central role in campaigning by dramatising and personalising the European dimension of the campaign. It is certainly possible that Mr Barroso's successor as President of the Commission could be found on a transnational list.
The time has come to galvanise European political parties. This is a time when many, perhaps most, national parties are neither willing nor able to sustain European integration in a democratic and efficient manner. People tell me that this is not the time for such a radical proposal. Well, when it is ever a good time to do anything in politics?
When the popular legitimacy of the Parliament is in doubt is a good time to act. When we are installing an economic governance is a good time to give European democracy a greater profile and a boost. Frankly I doubt whether the demonstrators in Syntagma Square would complain at being offered the choice to vote for two political lists: the national and the European.
Some people are also concerned about the necessary change to primary law. But the fact is that small Treaty changes are needed to bring in the Croatian Members and to rectify the situation where the present composition is in breach of the Treaty principle of digressive proportionality.
One other complaint, if I might. A criticism that this will create two classes of Member: super 'Eurostar' MEPs and other, inferior Members elected from national lists. But the Treaty says we are representatives of the Union's citizens and we need to provide that essential degree of electoral reform to transpose the Lisbon Treaty in line with political and democratic reality.
(The speaker agreed to take a blue-card question under Rule 149(8))
Madam President, I would like to suggest to Mr Duff that the reason the vote on his report has been postponed is that his Group, the EPP, and the Socialists are hopelessly split. The other groups are, shall we say, less enthusiastic. It is quite clear that there is not a majority in favour of a transnational list and a pan-European constituency.
Would he not do better just to drop that proposal and to allow the other, more modest, parts of his report to continue?
Madam President, Mr Fox has a different appreciation of the state of opinion in our groups. It is certainly true that, if you touch on electoral reform, Members find this a sensitive and indeed uncomfortable question. The committee ought to hear the anxieties and questions that have been put in the groups to see if we can modify the proposal and improve it to grow the size of the consensus behind it. But I state very clearly that the rapporteur is going to stick to the principle of transnational lists.
Member of the Commission. - Madam President, let me start with a quote: 'looking ahead, the Commission confirms that the Union would greatly benefit if a number of Members of the European Parliament were elected from European lists submitted to the whole of the European electorate.'
This is an extract, not from the report presented to you today by your rapporteur, Andrew Duff, but actually from a communication forwarded by the Commission to the Convention in 2002. So the Commission remains convinced that European lists could help to enhance the transnational dimension of European elections.
So let me say a few words about Mr Duff's report. First, I note the tremendous personal efforts of the rapporteur - and I would like to thank him - to seek wide support in the Parliament on such a complex and sensitive issue. The core of the report concerns the creation of a pan-European constituency to which 25 MEPs would be elected. I know some Members of this Assembly are against such lists, but I think it is an idea worth pursuing.
It will, however, not be easy to implement and here begin the concerns of the Commission. First, I am not sure our fellow citizens will understand the need to increase the number of seats. This was the conclusion of the Convention: above 750 Members an Assembly may find it difficult to function.
Second, increasing the total number of MEPs requires a Treaty change, unless the 25 MEPs elected on transnational lists would be part of the existing number. In the Commission's opinion, this procedural difference is very significant. I understand your rapporteur has already tabled amendments to leave the door open.
Third, it was so difficult to reach a compromise on the allocation of seats between the Member States that it hardly seems conceivable to reopen such a debate right now. But such a discussion would be essential, should the 25 MEPs be part of the whole number here.
Fourth, the principal elements of the proposed reform would need to be ratified in all Member States. In some countries this could even mean a referendum. Are we ready to run the risk of a 'no' vote now? In the present climate of both institutional fatigue and economic austerity, any referendum would be risky, and the national parliamentary ratification processes cannot be taken for granted either.
In any case, the Treaty requires the European Council to adopt by unanimity a decision on a proposal from this Parliament so your Assembly - this is a clear message - has the right of initiative on this matter. There is no formal role for the Commission. I trust you will present your proposal in time for the European Council to decide early enough before the spring-2014 elections.
Moreover, the report brings forward the idea of creating an electoral authority to conduct and to verify the results of this election. It also provides for the creation of an electoral role to prevent double voting.
Both instruments would indeed seem necessary and would be put in place after the revised electoral act has been ratified. The Commission will need some time to draft a proposal on this. It will also likely take considerable time for Member States to agree so this would be only possible for the 2019 elections at the earliest.
This brings me to a specific request addressed to the Commission to present a new proposal for the revision of the current information exchange system to encourage participation of EU citizens in European elections in the Member State where they reside. The Commission has already made such a commitment but the proposal has been blocked in the Council since 2006 because Member States cannot find the unanimity required to adopt this proposal.
Another demand addressed to the Commission concerns statistics and your wish to improve the consistency and comparability of population data provided by Member States. On this point, I can announce that Commission services are currently working on a draft proposal which should be coming soon.
There are many other points in the report. Be sure that the Commission can only subscribe to principles such as the better representation of women and minority candidates or the respect of democratic rules in the selection of candidates. The Commission also supports the idea of having the elections in May rather than in June.
So this report concerns constitutional issues rather than simply legislation. The Commission is already ready to make some amendments in the procedure for the 2014 elections. I mentioned earlier the way forward with Directive 93/109/EC, taking into account the outcome of our debate today, to encourage people to stand and to prevent double voting based on the current ex-ante checks.
As regards statistics, the Commission is already preparing the proposal to improve the consistency and comparability of population data. Finally, three months ago, Vice-President Šefčovič promised you that he would examine your request to establish a specific European legal status for political parties at European level. The Commission is presently looking into the key elements in the Giannakou report with an open mind, and it may indeed come back to you in the near future.
on behalf of the PPE Group. - Madam President, I wish to thank the Commissioner for the very clear exposition of the Commission's position. My particular thanks also to Andrew Duff, as cooperation on this report has been excellent.
One of the proposals in the report on direct elections to the European Parliament has turned out to be unusually challenging. There is considerable opposition to the idea of a pan-European list which would represent the European interest and strengthen the European identity. My position is that this controversy deserves further exploration. After all, there is generally a parliamentary majority that supports the broad project of European integration, yet the pan-European list, which is certainly about just such integration, is proving unacceptable to many.
My sense of it is that opposition to the list derives primarily from those who place the short term before the long term. It is true that in the short term Europe faces an economic crisis of far-reaching proportions, the future of the euro is far from assured and instruments to resolve the crisis are still being elaborated. Those who focus on the short term will say that this is no time to be experimenting with a pan-European list - yet. In reality the case for the opposite position is stronger. Whatever form the resolution of the crisis will take, it will demand more European integration, not less.
That will unquestionably mean more transfers of competences and powers to the European Union. The power flows so transferred will require representation - that is the heart of democracy - and will demand that representation at European level. This is precisely what the pan-European list wants to achieve: to represent Europe and to represent the citizens of Europe, which is why concentrating on the short term is short-sighted and futile.
Madam President, ladies and gentlemen, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament believes that the construction of a true European political space is a prerequisite for progressing towards a political Europe that can rise to this century's huge challenges in a strong, determined and appropriate way.
The Treaty of Lisbon represents a significant step forward in this respect, especially when it comes to the principle already mentioned by the rapporteur, Mr Duff, which clarifies that the European Parliament directly represents European citizens at EU level. Nevertheless, despite this and other important innovations in the Treaty of Lisbon, and despite the fact that everyday life clearly shows us that a political Europe is necessary, the construction of a true European political space is still a long way off.
Debate in our Member States is too focused on national issues, too many of the discussions among political parties are carried out from an exclusively national perspective, and the European elections themselves often appear to the citizens as an extension of national political debate, which is also one of the reasons for the overly low turnout.
We believe that a reform of European electoral law that strengthens our common principles can contribute towards this Europeanisation of European political debate. Clearly, it is not the only requirement, but it can help. Therefore, despite being aware of the numerous problems associated with this proposal, the S&D Group supported the proposal for a transnational list in committee.
At the same time we supported the request for a referral back to committee, because we realise that broad consensus is needed on this proposal. However, we also believe that we must proceed with determination towards a reform of the European electoral system that strengthens the transnational nature of these elections.
Madam President, Mr Duff, first and foremost, on behalf of our group I would like to thank you most sincerely for the many years of work that you have put into this project and for the energy and enthusiasm with which you are trying to persuade us to support it. We all know that we will have to get to this stage at some point. You, yourself, asked earlier on whether now is the right time. I think that, first of all, we really must adopt a report in September. We all know that it will still probably take years, perhaps even decades, until this is actually implemented. However, if we do not start now, we might not even succeed in putting it in place in the next few decades, either.
Personally, I would like to still be around to see us become a real Parliament with a single transnational list, because even the German Federal Constitutional Court has called for this and observed that we will only have true legitimacy if we are able to be elected by any citizen of the Union. However, in order to still reach a compromise, I would recommend that - in order to accommodate the small States - we extend the group of people who are allowed to stand as candidates on the transnational list slightly, perhaps to 10%. Our group Chair, Mr Verhofstadt, mentioned this somewhat light-heartedly in his speech yesterday.
(The speaker agreed to take a blue-card question under Rule 149(8))
(BG) Madam President, as we are aware, one of the countries federalists copy the most is the United States, and their dream is for Europe to turn into the United States of Europe. However, even in the US, states do not vote on the basis of one federal list of representatives in Congress, they vote separately ...
(The President interrupted the speaker)
Given this situation, why do we need to be bigger federalists than the US? Since the European model is completely different, with representatives there being elected ... (The President cut off the speaker)
I would just like to clarify that this is not an instrument to be used in order to get a chance to speak, Mr Stoyanov. That is a misuse of this instrument. You have asked to speak under the catch-the-eye procedure. You are indeed on the catch-the-eye list. You can consider whether you now want to be taken off this list and then make another request to speak.
on behalf of the ECR Group. - Madam President, the central proposal of the Duff report is the creation of an extra 25 MEPs to be elected by the whole of Europe. I believe that creating a new constituency, covering the whole of the EU, is democratically flawed.
I ask Mr Duff, to whom will these 25 new MEPs be accountable? Certainly not the people. These new MEPS will be accountable only to the European political party that placed them on the list. They will speak on the party's behalf and answer only to the party hierarchy, not the people.
Far from bringing Europe closer to its citizens, this proposal will further increase the divide between the ordinary citizen and the politics in Brussels and Strasbourg. An additional 25 MEPs, representing the whole of the EU, will also be expensive, both in money terms and in carbon dioxide consumed.
At a time when the EU is seeking to reduce its carbon footprint, do we really need another 25 pan-European MEPs travelling across the whole of their new huge constituency? This proposal also places an extra burden on taxpayers. At a time of austerity, how do we justify spending millions more euros on extra politicians and their staff?
Mr Duff also wants a new electoral authority to oversee the election of these new MEPs and an electoral roll for the whole of Europe. Have these proposals been costed? Of course they have not. Conduct of elections must remain under the control of nation states.
The only beneficiaries of these proposals are the European political parties. Indeed, I would argue that Mr Duff wants to create these new MEPs and an election, simply to give them something to do. The Duff report is undemocratic and expensive. It erodes the sovereignty of the nation-states and my group will oppose it.
(The speaker agreed to take three blue-card questions under Rule 149(8) by Nicole Sinclaire, Olle Schmidt and Rainer Wieland)
Mr Fox, I concur with virtually everything you said, but would you also agree with me that the Commission's mentioning there could be some form of European office to coordinate these elections and a single electoral role for the whole of the European Union is obviously a dangerous move towards a federal European state? As your party is the senior party in the United Kingdom Government, can you confirm that your party will block that move in the Council at every opportunity?
Mr Fox, I think that I am accountable to those who actually voted for me. What is the difference with those who vote for the 25 Members? Are they not accountable because they have actually been voted for? Is that so strange? Could you try to explain this to me? Who are you accountable to?
(DE) Madam President, Mr Fox, I would like to know how, in your citizen-centred comments, you account for the fact that, in some Member States, only the candidates put forward by parties can be elected and, furthermore, for the fact that, in your Member State, it is even the case that only those party members with a kind of licence to stand from the party leadership can be put forward.
Madam President, in answer to Ms Sinclaire I say unequivocally 'yes'. The Conservative Party will block that proposal.
To Mr Schmidt, you need a system where you can get rid of an MP that you do not like. For example, I can be deselected by my party or I can be removed by the electorate of the South West of England. That will not exist in this system.
To Mr Wieland, I do not think that ordinary citizens have any interest whatsoever in this proposal. It is totally disconnected from their ordinary concerns. It is up to each nation state to determine the method of election of their representatives in this Parliament.
Madam President, ladies and gentlemen, Europe needs innovative ideas in order to move forward, as well as ideas for how we can gradually achieve a European democracy and a democratic Europe, because citizens' influence on European politics is still too small. We need real European debates on European issues. Citizens must have the option of having the last word. The citizen is king. We therefore need a European right of initiative and, in my opinion, we also need European referendums. We need a reform of the electoral system. European elections are still purely national affairs - they are run by national parties, with national candidates and fought mostly on the basis of purely national issues. Incidentally, I regard this to be largely a misuse of European elections. We must ensure that the elections and also the issues are European in nature.
Mr Duff's proposal is one such innovative idea, as it will have a direct and an indirect effect. One indirect effect is that it will force the parties to take a European stand, to debate European issues and programmes and to nominate European candidates. Another effect is that, in addition to the national candidates, citizens will also find European candidates on their voting slips. This proposal relates to the key concern of the European Union and our work here.
For that reason, I am also grateful for this fierce debate, because who are we representing here? Are we just a Union of Member States and do we just represent the interests of the citizens of our own countries? Or do we also represent a common European interest? Are we representatives of the citizens of the European Union? The truth is we are both of these things. We must not lose sight of either one of them. That means - and that applies just as much to our citizens - that there are national aspects to an election, but there are also European aspects. I look forward to the day when, in addition to their voting card containing the national candidates, citizens will also have a second voting card containing European candidates.
Incidentally, we Greens have set the benchmark in this regard. The Greens are so far the only party to have gone into an election campaign with a European lead candidate and a European programme. I believe that we owe that not only to the idea of Europe, but also to the reality of Europe. Thus, if, one day, voters from the United Kingdom vote for French candidates and vice versa because they think they are good candidates, then Europe will have taken a step forward.
Madam President, what is democracy? Is it the right to vote every five years? No, it is not. In a true democracy, the election is merely a parenthetical event in the democratic process, which takes place in between the elections. The question is, therefore, whether the proposal to place 25 MEPs on European lists will strengthen democracy between the elections. Will it reduce the distance between the voters and those they vote for? I believe that this group will be even more disconnected from voters. At the same time, the proposal will result in more MEPs for the large countries. If you want to have a lot of votes for people on a European list, you would obviously not nominate a lead candidate from Finland or Malta. On the contrary, you would nominate candidates from Germany, France and the United Kingdom. In short, the proposal would result in less diversity, less accountability and less democracy. I would like to thank Mr Duff for his sterling work, but I cannot support the proposal.
The speaker agreed to take a blue-card question under Rule 149(8))
(DE) Madam President, Mr Søndergaard, if we have a list of 25 candidates, these candidates will clearly not all come from a single country, but from 25 countries. Each party will arrange it that way. Would you agree, therefore, that it will actually be the small countries that have the relative advantage and not the large ones? It is precisely the opposite of what you are arguing.
(DA) Madam President, no, I completely disagree with that, because the whole point is that we establish a European list, yet where will the votes come from for the people who will be elected from this European list? How many voters are there in Germany? How many voters are there in Malta, or in France, Finland or the United Kingdom, and how many are there in Cyprus? It is quite clear that this proposal is yet another way of introducing the mathematical formula that is intended to strengthen the large countries in relation to the small ones.
on behalf of the EFD Group. - Madam President, the most fascinating bit of this report is the excellent graph which shows the decline in turnout in European elections from just over 60% to now just over 40%. What a splendid achievement this has been.
The peoples of Europe have shown clearly what they think of this great project: they do not like it. What is the response? Instead of wondering whether a lot less Europe might appeal to the people of Europe, Mr Duff proposes lots more Europe: an expensive and pointless addition of 25 extra MEPs occupying so-called 'super seats'. Why would anyone in Europe want these?
The southern end of Europe and Ireland are discovering, through the imposition of real hardship, real poverty and onerous austerity measures, just how wonderful Europe isn't. The euro has been for them, and thus for the rest of Europe, an unmitigated disaster.
A vast tide of economic migrants is starting to overwhelm especially the more prosperous northern countries. Inevitably, as a direct consequence, nation states are reaching for a veritable array of borders, customs and immigration checks. The great EU temple totters on its foundations, and just at this moment Mr Duff decides that he wants more Europe. I am stopping here with 15 seconds to go, because I want less Europe.
(HU) Madam President, while the Duff report acknowledges and faces the fact that to the majority of European citizens the institutions of the European Union - including the European Parliament - are uninteresting and obscure, it increases the chaos instead of providing a solution. It deals with election systems, mathematics and internal bargaining barely understandable to the average person.
The point is that these European parties, running under various names and consuming a vast proportion of Parliament's budget - yet essentially all globalist, neoliberal and intent on eliminating nation states - have suddenly started a fervent reformation of their election laws to prevent patriotic and anti-centralist forces from being able to run, or to make sure that they run only with great difficulty in the 2014 European Parliamentary elections. The biggest flaw of the report is that, while leaving the current system, which does not even guarantee the proportionate representation of individual states, unchanged, it expands it with a transnational list. This means that average citizens - who are voting in increasingly smaller numbers during successive election cycles because they barely understand or see the value of the European Parliament and barely follow its activities - can also vote for an international list, the so-called European Parties. Ladies and gentlemen, do you really believe that in 2014 German, UK or Hungarian voters will vote for a Spanish, French or Finnish individual about whom they know next to nothing and who is unaware of their problems? Do you believe that it is possible to personally campaign in 27 countries with close to 500 million Europeans? It is almost certain that people will be more confused than ever, and even more citizens will avoid European elections like the plague.
(ES) Madam President, the Treaty of Lisbon grants Parliament the power to initiate a reform of the Electoral Act, and therefore we have to do so.
We also have to do so because, soon, the MEP seats in Parliament will be redistributed with the entry of Croatia. Therefore, the report by Mr Duff, whom I want to congratulate for the work he has done, is included in this field.
The Electoral Act, as you know, dates back to 1976. A great deal of time has elapsed since then, and we therefore need to improve it.
The debate taking place today is likely to focus on the pan-European list, and I say pan-European because my group has tabled an amendment along these lines that we will uphold, with all the more reason today, in honour of the recently deceased Archduke Otto von Habsburg, who used the term 'Pan-Europe'.
The pan-European list appears to raise serious doubts. Some people are telling us, 'It is too soon.' However, I am sure, ladies and gentlemen, that on 8 May 1950, an advisor told Chancellor Adenauer or Mr Schuman, 'Minister, Chancellor, it is too early to make a Franco-German agreement to pool coal and steel.'
For conservatives, everything is always too soon. For those who want nothing to change, it is always too soon. For those of us in favour of progress, those who want Europe to move forward, we want to have high hopes, Madam President. One of William Faulkner's characters said, in a very glorious way, 'Our dreams must be like mountains so that, wherever we are, we can see them and pursue them.'
The transnational, pan-European list fits into this idea of dreams, ideals, poetry and struggle. Madam President, the style of the Group of the European People's Party (Christian Democrats) is to have the greatest possible consensus. We will seek the consensus needed to introduce it here.
Nevertheless, as Paul Valéry said about every poem, 'It is never finished; only abandoned.' Today we are abandoning it, but we will come back to it, Madam President.
(SK) Madam President, the European Parliament is a key element in the European Union's constitutional order. During the long negotiations on treaty revision, the Union made substantial progress in establishing the basic conditions for uniform elections, despite the absence of a single electoral law.
Several of the problems encountered by previous rapporteurs have been dealt with satisfactorily. There is a category of issues that might have seemed problematic at the start of the exercise to introduce direct elections, but, as my fellow Member has pointed out, the focus should be on progress, and many of these issues have therefore been resolved already.
Parliament's importance and powers have grown substantially since 1979, thanks in part to the Treaty of Lisbon, which has made us much more powerful. In this respect, Parliament both needs and deserves an electoral system and an internal organisation which is commensurate with its new duties.
Last but not least, elections to the European Parliament should be more straightforward, easy to understand and appealing to citizens of Member States.
(FI) Madam President, I would like to thank my colleague, Mr Duff. Unfortunately, though, I have to say that I do not support this proposal, except inasmuch as there are good arguments for bringing the election date forward to May.
There are three main reasons why I do not support the idea of having 25 new Members of the European Parliament. First of all, they are simply not needed: this Parliament is already big enough. We should, instead, think about how we can improve the work we do and make it more effective. Secondly, this will be a coup for the big Member States. Thirdly, there are practical problems. A crucial part of the work of a parliamentarian is to keep in touch with the people. Apparently, these 25 new Members of Parliament are not expected to keep in touch with the people and the electorate, because that will be impossible in practice. If the EU expands, how will it be possible to visit each Member State even a couple of times a year?
Finally, I would like to say that, of course, EU matters could be dealt with in the elections differently, and I want to remind everyone that in the last parliamentary elections in Finland - the national elections - nobody spoke of anything else but European matters. National issues took second place. It depends on us ourselves what issues we put forward as priorities.
(CS) Madam President, my fellow Member and friend, Mr Méndez de Vigo, if I may say that, for he is certainly my friend and I have a great affinity for his country, lives in the mountains. A large number of the 500 million voters in the European Union live in the valleys, and voter turnout continually drops year after year. I think that this is a major problem for the European Union, since the European Parliament is the only institution which is elected directly by the citizens. The legitimacy conferred upon this Chamber by the citizens in these elections is decreasing year after year.
When I read about the individual measures, I have the sense that precisely this essence, in other words the citizen within the framework of the European Union, will be lost. Measures are proposed here in Parliament, and yet no one asks the citizens what they themselves want from the EU. A proposal has been engineered concerning the creation of a single, EU-wide electoral district, the MEPs from which will be even more remote from their citizens than the MEPs elected in the Member States today.
Let us therefore attempt instead to get closer to the citizens, let us not dream up plans for EU-wide electoral districts, let us strengthen direct democracy and let us rather allow the citizens themselves to decide more often. Let us consider how we can make it possible for them to take part in elections, for example by means of the Internet.
(FI) Madam President, the aims behind the proposed reform are all worth supporting. I support all the aims mentioned in this debate by those who are in favour of this reform.
Nevertheless, I am sceptical about transnational lists. From the perspective of a citizen of a small Member State, the reform looks like greater influence on the part of the big Member States. If transnational lists are open - if voters can freely elect someone on them - in practice, only candidates from the largest Member States will be elected.
If, moreover, the European parties put up candidates in order, once again the Members from the biggest Member States in each party will have the greatest influence, and this will repeat itself from party to party. It is very important to find ways to engage in European political and public debate, but I earnestly hope that we will find better remedies than transnational lists, which, at least in my country, will only serve to increase opposition to the EU.
(DE) Madam President, in light of the scope to act that we are afforded as Parliament, we really have to ask, ladies and gentlemen, whether we, too, have sufficient legitimacy for our actions here. Mr Duff's report - and I very much welcome the many years of work that he has carried out - puts forward specific proposals for strengthening the European element. Some of these will clearly not receive majority support, but he is taking the right approach and it deserves broad support and a public debate, including outside this Chamber.
In our group, too, there were heated debates about the specific proposals in the report. This reflects the divergent interests in, and experience with, the European Union. On one point there is agreement. Parliament is not the only place for discussing and taking decisions concerning democracy. Therefore, I give my clear support to the approach taken in the report, which I believe is the right one, and to the report's call, right from the outset, to go well beyond the negotiating mandate towards the Council. Citizens must be given their own voice in this process and the European political parties must be active in this regard.
(IT) Madam President, ladies and gentlemen, the report is aimed at reforming European electoral law, moving us towards the creation of a European federal state.
There are plans to add a transnational college, elected using the proportional method and regulated by an appropriate EU electoral authority. We are very much opposed to this choice: firstly, it does not respect the political groups that have their roots in their own countries rather than at European level, and secondly, huge costs would be incurred in setting it up. What is more, we would have two different types of MEP, because it would be unthinkable for MEPs who have to travel round 27 and subsequently 28 Member States to be treated in the same way as the others - what funds would they have to be able to look after their own region?
Another point that we oppose is the creation of an EU electoral roll, because its management in terms of the deletions, insertions, amendments and checks required for hundreds of millions of voters would incur unnecessary additional costs for the EU budget. The creation of a single European political space would limit the Member States' sovereignty.
We believe in a Europe of the peoples that respects the situation in the regions and represents and empowers them, not a Europe that imposes itself as a bureaucratic 'superstate' and master.
Madam President, never mind the quality, feel the width. This proposal will not add anything to the quality of European democracy. You are just kidding yourselves.
It will further remove the citizens from its politicians. Everything about this proposal is wrong. There is a suggestion of gender and ethnic-based quotas. Quotas are wrong. Positive discrimination is wrong - it creates victims. Has Mr Duff even considered the cost of implementing this proposal? I suspect not. Apparently the taxpayer has deep pockets. This proposal is open to abuse. One British party, UKIP, is currently boasting that it can take cash for a pan-European party to spend on its own domestic agenda. To use the rapporteur's name as an adjective, this is truly a duff proposal.
(IT) Madam President, ladies and gentlemen, the people are the foundation of democracy. 'People' means identity, a combination of history, traditions and ideals, but it also means unity and the desire to have a single government.
On that basis, a single electoral system is clearly an instrument for building a population, a European demos. This European demos still does not fully exist, as demonstrated by the fact that in the last European elections there was a much lower turnout and hence a lack of responsiveness, and by the fact that national debates have focused primarily on national problems and not on European problems.
The proposals made in the Treaty of Lisbon should therefore be implemented. Under the Treaty of Lisbon, the European Parliament is not obliged to present or draft a uniform electoral law; the Treaty merely indicates that it has the power to do so, but it is an extraordinarily important power, and therefore we must not abandon our plan to undertake this reform of the 1976 Act.
We will refer this document by Mr Duff - whom I thank once again in my capacity as Chair of the Committee on Constitutional Affairs - back to committee. The Committee on Constitutional Affairs adopted his text almost unanimously, and we are somewhat reluctant today to see it be referred back to committee. However, precisely because we must not back down in any way, I believe that Parliament should redraft the text so that it is more workable and can receive broader support, but that referral back to committee should not be a way of shelving the reform.
The need for a European vision is not due solely to the fact that elections could be held in a transnational college; there is also the question of what the direct election by the people of the Members of the Commission or at least of the Commission President would involve. It is with that question that I shall therefore conclude my speech, extending my thanks once again to the rapporteur, Mr Duff.
(SV) Madam President, there are two proposals in Mr Duff's report that I think we should bear in mind straight away. These are moving the polling day to a time in the year when the political temperature is higher. Such a small change could in fact help to increase turnout in a number of Member States. It is also extremely important for us to do something with regard to the issue of parental insurance. Men are the norm even in this Parliament, and that should not be the case.
Otherwise, I agree with many of the views expressed by Commissioner Damanaki. However, I would explain it in a way that is a little clearer. There is too much of a 'helicopter perspective' in this proposal and too little long-term pragmatism. Together with our European and national parties, we need to show what decisions the EU is actually taking that affect the lives of EU citizens in a positive way, particularly in areas where national power is inadequate. How could a nation, a Member State, regulate the financial market on its own? How could an individual Member State do anything with regard to climate policy? We must get better at long-term pragmatism and stop coming up with such wild proposals as those tabled by Mr Duff. Realism is important.
(IT) Madam President, Commissioner, ladies and gentlemen, with this modification of the Act concerning the election of the Members of the European Parliament we have an opportunity to uphold two principles, namely the transnational list, so that we have something more than an embryo at last, and a genuine step in the direction of European federalism, and we in the Italia dei valori party welcome the rapporteur's tenacity in this regard.
However, it is a mistake to think that the transnational list alone will reawaken the interest of the citizens, half of whom already fail to vote in European elections. We need innovative quality indicators that are in touch with society. We in the Italia dei valori party have proposed in committee to set a ceiling on MEPs' mandates, in order to change those in office and create a process of renewal. This amendment was rejected - on rather ridiculous grounds, in my view - by MEPs instinctively seeking to protect themselves and their position.
We are committed to making other changes for the next part-session: the first change concerns the regional dimension of elected representatives and constitutions - of MEPs - to ensure that they have a strong relationship with their home region, and the second change will be made both through the amendment tabled jointly with the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament - and I am grateful to Mr Gualtieri - and with a separate text aimed at ensuring a 'clean Parliament', as requested by the public.
A 'clean Parliament' that prevents people who have received definitive sentences - and thus obtained all the guarantees of a fair trial - for extremely serious offences such as terrorism, corruption, organised crime, incitement to racial hatred, and so on from standing in elections. It is a disgrace that those guilty of such crimes should be able to sit in this House today. More courage is needed, ladies and gentlemen, and it is only with pioneering European rules that the European Parliament will obtain all the credibility it deserves.
Madam President, this really is a triumph of bad timing and insensitivity. At a time when European citizens are questioning in ever increasing numbers the effectiveness, relevance and, above all, the cost of the European Union, we are bringing forward proposals for an expensive extra level of pseudo-democracy.
I strongly oppose such a proposal and see it as a perfect example of the increasing disconnect between some Members of this House and their electorate. Before Members vote for more MEPs, perhaps they should study the trends in opinion polls across Europe. These show rapidly declining support for the European project, and most particularly for this Parliament. If we want to reverse this trend we must find ways of reflecting the views of the citizens, challenging the Commission to bring forward relevant initiatives and demonstrating added value to Member States.
It is not the case that we Conservatives do not have dreams. We do. We dream of a progressive Europe. It is just that those dreams lead us in a completely different direction. However, they are just as valid and, if you keep on in the direction that you are talking about, you are merely going to assist us in that task.
(SK) Madam President, the European Union has been evolving and transforming at a dynamic rate since its inception. Progressive enlargement has necessitated revision of the mechanisms used to represent Member State citizens in the Union's political bodies, so it is only right that we are now addressing the reform of the 2014 elections to the European Parliament.
While Mr Duff's report has raised a number of acceptable proposals for change, the proposal for an additional 25 MEPs elected by a single constituency formed of the whole territory of the EU is out of step with those pragmatic changes. I agree with Mr Duff that the body of the European Parliament could be split into two separate chambers. The Union's Chamber of Citizens, created under current rules, would be based in Brussels and would carry out those duties currently performed by Parliament.
The Chamber of State Representatives, which would have not 25, but x-times as many representatives as there are EU States, for example three times 27 seats in the current situation, would be headquartered in Strasbourg and would be responsible for conciliation and coordination in disputes between the European Union's highest-level institutions. The Chamber of State Representatives could also reduce the electoral weight of small States in the majority decision-making of the Chamber of Union Citizens. Such a change could prove beneficial.
Madam President, is it not strange that at the same time that his leader Nick Clegg is pursuing a reduction in representation at Westminster, we have Mr Duff's proposal for another 25 MEPs in this place? Consistency and Lib-Dem policy, as demonstrated in tuition fees and now this, remain alien to each other.
On his website, Mr Duff states that, so far, national politicians have been rather bad at connecting citizens with the EU. The irony in this statement is that, if Mr Duff asked the electorate of the UK whether they wanted more MPs elected on a pan-European basis, they would say 'no'.
There is no connection with the EU, because the EU is like a parallel universe. While national governments cut public spending, the EU demands more. When business asks for less red tape, the EU adds more. It is for reasons such as this that there is no connection and no affinity with the EU.
Until the EU actually recognises that government for government's sake is a bad thing, and that better government comes from national parliaments, the electorate will remain detached from the EU. Twenty-five pan-Euro-MPs will only cause further disenchantment, cost more money and become completely removed from a constituency base.
Madam President, this is an ambitious proposal and one which we should support in principle. There are some elements in it which are not controversial, because we are all focusing only on the transnational list. I think we can all agree that streamlining the electoral procedure is not controversial.
However, there are some proposals in it which have produced controversy, most notably the transnational list. I think that this is an experiment in transnational democracy. Regardless of whether one is a true federalist or, more modestly, believes in creating a European public space, I think that we should support it.
If we want the European political parties to be visible and citizens to take a well-informed choice - because decisions in this House are taken by political parties - and if we are really interested in how effectively our postulates are being realised, we should know what these parties do. If we want a European election campaign to be based on a truly European debate about European issues, I think that we should, in principle, support this proposal.
There is one caveat. I support it if the transnational list is open, giving citizens a true choice and stimulating political parties to present the best candidates. Here I am sometimes amazed when people from smaller countries say that it would actually benefit only big countries. This means that you have no faith in your parties to actually put forward good people. I will just give you one example. If the Czechs were to put forward Vaclav Havel, I am absolutely certain that many people would want to vote for him - people who actually have similar ideas to mine. But if they were to put forward Vaclav Klaus, I am pretty sure that, maybe, many conservatives would want to vote for him as well.
There are some problems. There are people who are not ready to embrace this idea, and it is true that having more MEPs at a time of financial austerity would send the wrong signals. But this is not Andrew Duff just being capricious. We are obliged by the Treaty to take it up. We have to take the initiative: this is the only part of EU law where we have the initiative. It is too serious to be dropped, so let us talk about it a little more, because this proposal is really worthwhile.
(DE) Madam President, 30 years after the first direct election to the European Parliament, we need a fundamental reform of the electoral system. The shortcomings of the European elections are clear. We must not stagnate, we must not stand still; instead, we must take the next step forward. The next step is indeed this strategic instrument of European lists alongside the national lists.
Democracy involves discourse and deliberation, as Professor Habermas used to say. That is exactly our problem. The political class has a national system of discourse. The debates remain in the national realm. We have no overarching European debate, no European political realm, and the European lists would force the political class to come together and to think in European terms, to argue from a European point of view and also to make the alternatives clear to citizens with regard to the forms of Europe they have to choose from in the elections. I hope that we will succeed in implementing these European lists with your report, Mr Duff. We need this vision, and we should not give in. Parliament has already taken a decision in this regard once before, and we cannot be less ambitious than our predecessors.
(SV) Madam President, Commissioner, I like your proposal, Mr Duff. I think that this is a stimulating, future-oriented and visionary report, but one that could perhaps soon become reality. Creating a transnational list would emphasise the European aspect of the election. It would give a much-needed boost to the more often than not tired national election campaigns. It would, in my opinion, strengthen democracy. I completely agree with the view expressed by the fellow Member who has just left. I would happily vote for Václav Havel. I cannot understand why those of you who come from small countries have such poor self-confidence. Poul Nyrup Rasmussen is President of the Party of European Socialists. He is from the little country of Denmark. Pat Cox came from the little country of Ireland and he was President of this Parliament. He did not even have a party behind him. You need a little more self-confidence, ladies and gentlemen. Europe's voters are clever, informed people and I believe that they can differentiate between national elections and European elections, and they would see it as an opportunity to go out and vote twice and to also be able to elect their European politicians. Voters will also be able to ensure that the politicians do their job - they need not be re-elected next time. This report is good, necessary and visionary. To Mrs Ulvskog I would just like to say that we can certainly be realists, but sometimes we also need to be bold and dare to think outside the box. Unfortunately, I thought you sounded rather conservative, Mrs Ulvskog. My thanks to Mr Duff.
(IT) Madam President, ladies and gentlemen, the right to European citizenship must be safeguarded by the proper implementation of the Treaty of Lisbon, a task entrusted primarily to the representatives of the EU citizens elected in the territory of the Member States, with the aim of asserting a genuine right to European citizenship as a basic prerogative of every citizen who identifies with Europe's values.
The postponement of the vote on the report, which was intended to modify the provisions on the election of the Members of the European Parliament, takes nothing away from the excellent work done by the rapporteur and the committee. Rather, it is evidence of careful consideration because, while the creation of a transnational list accomplishes the task of guaranteeing a single form of representation, the need to ensure that the elected political ruling class genuinely represents the individual regions is clearer than ever today.
The United States of Europe depends above all on the common application of the values of solidarity and integration for the benefit of the entire Community, in particular the outermost and island regions, which are more exposed than ever today to the growing pressure of illegal immigration.
I am convinced that the rapporteur and the committee will work hard to make changes that embrace the sentimental view of a Europe that is genuinely united, not least by a single electoral constituency, yet based on the need for those who are elected to represent their region. For one thing is certain: citizens today genuinely want to identify with Europe. This is on condition that the European Union recognises the size and the needs of the regions, because it must start there in order to come up with an organisational model that genuinely responds to citizens' needs.
(LT) Madam President, our first task is to make European Union citizens interested in European issues. Over the years numerous important steps have been taken to improve various election systems, and therefore an additional list of elections to the European Parliament will hopefully help our citizens to become more actively involved in the election process. However, the European Parliament itself has not yet fulfilled all its obligations, laid down in the Treaties of Paris and Rome. I am talking about the harmonisation of election procedures in the Member States and the right of individual candidates to stand for office, as well as other problematic issues. I believe that we should also take into account the shortcomings of the current system mentioned by the Organisation for Security and Cooperation in Europe, which are preventing the European Parliament from fully implementing the principles of democracy and are failing to encourage our citizens to become actively involved in elections, because they are simply disappointed by the slow pace of reform.
(BG) Madam President, ladies and gentlemen, thank you, Mr Duff, for your courage and enthusiasm in putting on our agenda the item on the reform for changing the electoral system. As we are examining today a very important supranational European topic, I will speak not in my mother tongue, Bulgarian, but in the language of one of the Member States which has always been a driving force for European integration and has been an example to many young European democracies in Eastern Europe - Germany.
(DE) I welcome the report, particularly the proposal to elect 25 MEPs from a transnational European list. However, the devil is, of course, in the detail. Is it possible to organise something like this? Can we convince voters that this is the right thing to do? Is now the right time to do this? Most importantly, are we really convinced that it is right to do this, or are we simply looking for reasons to block it?
This tangible idea comes at a difficult time. Europe is at a crossroads, and we need to ask ourselves whether we need to continue to deepen European integration, leave it at the current level of development or even accept renationalisation. The Polish Prime Minister gave a very optimistic and Europe-centred speech yesterday, the core element of which was the vision of more Europe as the answer to the crisis. The Duff report contains exactly that and it is a tangible element of this vision.
In my opinion, the transnational European lists will be a strong signal that the federal project is an attractive prospect for our continent. If we reject the report, we will, in my opinion, be giving in to the unfounded fear that our citizens at home do not understand us, and we will be surrendering in the face of national populism.
It may be that the proposal is not the perfect solution for many of us, but let us continue to work on this proposal, towards the formulation of more objectives with the help of the European parties, towards more European representation and away from national egotism. This step is necessary in order to encourage a European debate and a European identity, to give Europe a face and to give European issues more weight in the European elections.
The European Parliament is currently made up of 27 national representations. The transnational list will create a genuine European representation and I would be very much in favour of us adopting that.
(DE) Madam President, Mr Duff has presented us with a visionary and - as he said himself - radical proposal for the reform of the electoral system. I believe that that is a good thing; we need proposals and we need more Europe in European politics.
However, the reality currently looks rather different: 18 fellow Members are still waiting to be able to come here to Parliament and we are already talking about expanding Parliament by another 25 Members. I think it is good that this report, most of which I support, will be debated once again in the Committee on Constitutional Affairs and that we will then adopt this Duff report here with a broad majority the third time around, because we need a uniform electoral system. I would like to share many of Mr Duff's visions with him. Hopefully, we will adopt the final report in the second half of this year and then also implement it. However, I believe that we need a broad majority, not just a slight majority, because then we will really make ourselves heard with this proposal.
Madam President, we have all experienced, during campaigns for election to the European Parliament, how locally concentrated the discussion is in our constituencies. Discussions cover not only national issues, but often even local issues. We all experience, in our everyday activity in our constituencies, how weak or non-existent the perception is of our European parties and of our political families, of the differences between us and even of our main issues as parties. We all also know, Madam Commissioner, that participation in the elections - not only in European elections but also national and local elections - is falling in Europe. It is a big problem and a big issue, but as a solution to that we cannot propose less Europe, but more Europe. We need to reinforce the discussion on European issues and on European political systems, and to involve our citizens in this, which is what the proposal by Andrew Duff is about.
Andrew Duff is calling for real input to ensure more Europe. Strangely enough, listening yesterday to the speech by the Polish Prime Minister, I had the impression that he, representing the Council - i.e. the intergovernmental institution - is more Community-oriented and often has more of a Community spirit than this House, which should represent the Community spirit in Europe. Let us think of this when we discuss the proposal by Andrew Duff, which I support very strongly and with full conviction.
(FR) Madam President, ladies and gentlemen, let me begin by thanking the rapporteur for the work he has put into this report.
I should say that I, too, am in favour of a strong Europe, a visible Europe, a citizens' Europe. I am in favour of a federal Europe. I am in favour of implementing any and all measures that will make Europe more successful and more ambitious.
Nevertheless, ladies and gentlemen, I struggle to explain to my fellow citizens, the citizens in my country, why Europe is currently focused on institutional issues, when those citizens feel that they have been left by the wayside.
They ask me 'Surely other things need to be done first? What about the Greek crisis, the sovereign debt crisis in the euro area, manufacturing issues, global warming? What about the 13 million people, Europe's poorest citizens, who are looking for solutions to their own difficulties?' I do not know how to tell the people I meet that institutional problems are my immediate priority in Parliament.
I therefore support this approach: I am a firm advocate of a federal Europe. The pan-European list undoubtedly sends a very clear message in favour of the strong Europe that we want. Mr Méndez de Vigo, you said that we must act now, but I am not sure, at present, how to explain to my constituents that we need to start by looking at our institutions when they feel that we have abandoned them by the wayside.
(DE) Madam President, this debate is characterised by the discussion of a visionary idea. Unfortunately, since the entry into force of the Treaty of Lisbon, Parliament's tasks go well beyond the role of the creative department of the European Union. We are also called on to tackle tough jobs. Unfortunately, we are falling short of this goal with this report. Paragraph 1 of the conclusion states that we want to ensure that there is a fairer distribution of seats. A newly elected European Parliament will meet in three years' time from next Monday. We have 40% of the parliamentary term behind us and, therefore, paragraph 1 is inadequate. We need to do our homework in this regard. We need reliable criteria for the composition of the European Parliament.
I acknowledge that smaller Member States need to be accentuated for the sake of their identity. However, if we already have a situation in which some Members here represent 80 000 citizens and others 800 000 and the votes cast by citizens in elections carry different weights, then we need to provide clear justification for why this is the case. We used to talk about a democratic deficit because Parliament had no voice. Today, we permit a situation to exist where in Karlsruhe it is said that we have a democratic deficit because we have no recognisable ratio in the composition of Parliament. That is precisely what we need. Therefore, we have not done enough in my opinion. We need something that is beyond all doubt and also something that we can carry into the future, irrespective of how population figures change. Then we will not need to have a democratic deficit again in the future, Mr Duff. You have presented a very complicated formula. It is important that we do not have a democratic deficit in the sense that 75% of teachers can explain the composition of the European Parliament to 75% of pupils.
(SK) Madam President, I believe the election of 25 additional members of the European Parliament beyond the ceiling of 751 seats will upset the degressively proportional representation of the citizens of individual Member States enshrined in the Treaty on European Union, as there is a risk that celebrities, singers of various kinds and instant politicians could run as MEPs in at least a third of Member States, regardless of the number set for each Member State.
In specific cases, they would most likely be well-known personalities from the large Member States which are already at the helm of the European Union. The awareness in small countries of political and other high-profile personalities from the large Member States is obviously incomparably higher than the other way round, namely the general awareness in larger countries of well-known figures from smaller States. This is simply the way things are. I have nearly finished, Madam President. Smaller States would again be marginalised. It is my view that past elections to the European Parliament have fully and legitimately represented the citizens of all Member States.
(RO) Madam President, it is more than 30 years since we had the first direct elections for Members of the European Parliament, and I welcome Mr Duff's report. However, I do not support the notion of transnational lists as this would therefore create two categories of MEPs: some who are elected in national constituencies and the others who ought to be elected based on an EU-level constituency. I wanted to emphasise this point because it is important that MEPs are equal and that, therefore, they can represent the citizens of Member States.
(FI) Madam President, we have to remember what the role of a Member of the European Parliament is. We represent our Member States and those who voted for us.
It is absolutely clear to me that it would not be a development in the right direction if we established this two-tier model, with a small, elitist group here that is elected without any obvious electorate or constituencies, or whose constituency is the whole of Europe. This would only serve to increase the democratic deficit even more, and, if I may say so, it is very hard to justify these types of changes.
The role of a Member of the European Parliament is to build a Europe of citizens, and to ensure that those values that lie at the heart of Europe - democracy, human rights and freedom of opinion - can be strengthened. That happens best by having a system of proportional representation and a clear relationship with our electorate.
For that reason, I myself oppose this kind of idea. I do not think that the time is right for this reform: we should instead be finding more tools to enable the public and decision-makers to come into contact and keep in touch with one another far more often.
(DE) Madam President, I am very pleased that this proposal by Mr Duff is finally on the table, because it genuinely represents a step in the direction of a common European political system. All of us are elected at national level. That means that, in our home countries, we are primarily asked about what is important from a national perspective and not what is important from a European perspective. For us to actually have 25 MEPs who are elected at European level in addition to the other Members makes perfect sense.
I am in favour of the idea of doing this within the framework of the 751 MEPs and also - as has already been suggested by Mr Häfner - not at the expense of the small Member States. I come from a small Member State myself and I am not concerned that we will lose out here, because we could say that with 751 MEPs, the number of MEPs will stay the same for each Member State (Austria will soon have 19), and these MEPs will be elected either from the national or the European list.
To Mrs Tiçau I would say: there are constituencies at national and regional level in our home countries, too. Why not also for Europe? To Mr Wieland I would say: you mentioned a complicated formula, but that is no longer in the report. I hope that we will indeed take a step towards more Europe - with regard to the elections, too.
(PT) Madam President, this report is clearly divorced from the reality of the European Union and the situation we are currently experiencing. For this reason we do not support it. For a start, we disagree with the proposal of having 25 additional Members who would be elected by a single constituency made up of the entire territory of the European Union. That would especially favour the larger countries, ignoring the fact that there are currently 27 Member States, whose people have the right to elect as Members people whom they know and who are in regular contact with them.
Secondly, it is inadmissible that, once again, an attack be made on the right to representation of the smaller and medium-sized Member States, reducing their chance of direct representation, which will end up further distancing elected representatives from the ordinary voters, weakening democracy and contributing to an increase in abstention in European elections.
(BG) Madam President, what will basically happen when this supranational constituency is created? I do not doubt Mr Duff's good intentions, but the road to hell is paved with good intentions. The concrete result will be the creation of a supranational political European oligarchy. The reason for this is that the leaders of the large parties will guarantee their election for life in the European Parliament via this supranational list. The cost to European voters will be an extra EUR 100 million for each single parliamentary term.
As regards gender equality and electing more national minorities to the European Parliament, I would like to address all my fellow Members and say that here we have as many men and women as voters in the EU countries have decided to send here. This is why, fellow Members, as long as you continue to act cleverer than your voters, look down at them and sing your praises to them, voter turnout will decrease.
Madam President, Mr Kožušník, who is no longer here, said of my speech that I was in the mountains. Maybe, but I prefer to be in the mountains than to be in the past.
(FR) My colleague, Mrs Auconie, and Mr Kožušník, expressed how hard it is to explain to their constituents why we are dealing with institutional matters rather than real-life issues. It was a Frenchman, Jean Monnet, who explained that politics needs institutions.
Commissioner, before this debate, we held another debate today on the scheme for food distribution to the most deprived persons in the Union. Let me tell you that with a little intelligence and ingenuity, anything is possible.
At the end of the day, in response to the argument that the transnational European list would disadvantage the smaller States, we need to remember that the Presidents of the Commission have included Gaston Thorn and Jacques Santer. Mr Juncker is the President of the Euro Group. Are they from large countries?
(FR) Madam President, the vast majority of the French Members of the Group of the European People's Party (Christian Democrats) opposed transnational lists. I do not want to repeat all the arguments, financial and otherwise, and the political issues. I believe that we now have all the institutions that we need to 'build' the European Union. Let us not fall into the trap of believing that haste means speed. I think that, with the election of a President of the Commission in 2014, we now have all the political resources we need to build the Union.
I would like to warn this House that by moving too fast in order to constantly trumpet the Union's achievements, but without consulting national parliaments or governments - on issues, such as Schengen or economic governance, on which we are unable to achieve a majority consensus - we are fostering anti-Union sentiment. Therefore, we need to be a little more patient. One day, we will have a federal Europe, but at present there is no political majority. Let us not infuriate our citizens with measures of this kind. It is clearly far too early. Let us aim for less haste and more speed.
(GA) Madam President, speaking personally, I am against the proposals regarding 25 additional Members, although Mr Duff has many other good suggestions.
This is the perfect own goal, absolutely. The suggestion that we should have 25 extra MEPs for Europe, with no constituency - elected by everybody but answerable to nobody - makes no sense whatsoever. We cannot allow such a situation to exist, particularly in a time of recession.
For instance, in my country we are reducing the numbers in Parliament, abolishing the second House, and our number of MEPs have been reduced from 15 to 13 and then to 12. But now we are talking about creating 25 extra Members of Parliament. It makes absolutely no sense; it must be resisted. We have to look at ways to make ourselves more relevant to the citizens, not less relevant.
Madam President, the word 'democracy' means government by the people - 'people' being a singular noun referring to a self-identifying whole. It does not mean government by an arbitrary collection of persons.
An arbitrary collection of persons cannot exercise democratic power, because a common identity is a prerequisite for democratic cooperation. A trans-European constituency covering 27 countries is not a self-identifying whole. The rapporteur clearly believes that it might lead to the development of such an identity, but that identity is a prerequisite for, and not a consequence of, an electoral process.
Only European political parties will be eligible to contest these seats, and national parties will be excluded. How long will it be before it is proposed that the proportion of seats elected in this way should be raised to a quarter or half of Parliament? Democracy is not government of the Eurocrats by the Eurocrats and for the Eurocrats.
Member of the Commission. - Madam President, it was indeed a very interesting discussion.
Since I have taken a lot of time already, I would like just to agree with all the Members who underlined that there really is a need to improve citizens' interest in European affairs and to encourage and inspire them to vote in the elections.
The European Commission is already determined to improve the environment in which future European elections take place.
Referring to electoral reform, for which Parliament - as we know - has a right of initiative, I would like to say that we are looking forward to having the conclusions of the debate on the report by Mr Duff, and will come back to you afterwards.
rapporteur. - Madam President, I would like to express my gratitude to all those who have been here, and especially to all those who have stayed for an engaging political debate about the nature of European democracy.
It is a timely and important question. I would like to say, very briefly, that the proposed pan-European Members will be extremely accountable to European public opinion, especially to that category of the electorate that is tired and frustrated by the narrowness of national politics.
It is desirable to refer the proposal back to the committee for further but expeditious consideration so that we can broaden the negotiating mandate for Parliament as it goes into dialogue with the Council and Commission, and also to enlarge the bipartisan pro-European consensus in the plenary.
The debate is closed.
The vote will take place at 12:00 today, but not on this proposal.
Written statements (Rule 149)
We are faced with a report whose content is unacceptable. We hope that the postponement of the vote on it and its referral back to committee means that the ideas it contains will not prosper, even though it is well known that many proposals with equally anti-democratic content that do not achieve the necessary consensus at first manage to get through later. There are numerous examples of this in the European Union.
The principle of equality between sovereign states is being more and more neglected, while instead the idea of a superstate is being encouraged and strengthened, whereby power is concentrated in a directorate of powerful countries, which ensure that decisions are made essentially in accordance with their own interests. The other states are relegated to an increasingly ancillary role and to a position of obvious subordination to the decisions made by the 'control centre'. Now that this path has been cleared by successive Treaty revisions, and especially by the Treaty of Lisbon, an attempt is now being made to go further along it.
The rapporteur's proposal for the distribution of seats in Parliament takes a further two seats away from Portugal, while leaving the joint weight of the six largest countries untouched, although these are already in a majority in comparison to the other 21, as together they make up 56% of parliamentary representation. However, this inequality would also certainly be substantially worsened if the proposed additional single European constituency were introduced.
None of Mr Duff's report, whether it be changes to election dates, the desire for the European Parliament to establish its own national composition, the imposition of quotas for ethnic minorities or other groups, the pointless 'EU-wide list', the desire to harmonise EU Member States' minimum ages for voting and for eligibility to stand as a candidate, or the imposition on Member States of how their electoral districts should be established, is acceptable. Common minimum standards are of course possible as a way of ensuring better representation; I am thinking here of national constituencies, proportional representation, a 3% threshold for the distribution of seats, and so on. Parliament's national composition must come under the authority of the European Council and maintain equivalent levels of representation between countries of a similar size, and must not be strictly proportional to Member States' populations. However, above all, whether you like it or not, Members of the 'European' Parliament, as they are so called, remain representatives of their country and their country's people. Also, whether you like it or not, as the French historian and philosopher Marcel Gauchet, who cannot be accused of 'populism', rightly said, 'the national context remains the true political context in which people assert their belonging and their desire to influence a common future'. If citizens are turning their backs on you, it is because you are refusing to accept the inevitably national nature of democracy.
I would like to take the opportunity of the debate on the own-initiative report proposing a modification of the Act of 1976 concerning the election of the Members of the European Parliament by direct universal suffrage, to call to mind that the Treaty of Lisbon empowered the European Parliament to propose changes to its composition and its election method. The flagship proposal of Mr Duff's report is of course the creation of EU-wide lists. The idea being put forward is to enable each elector to cast one vote for the EU-wide list in addition to their vote for the national or regional list submitted under their Member State. I personally support this idea of EU-wide lists, as I believe it is likely to give a pan-EU dimension to European election campaigns, which we bemoan for too often focusing only on national issues. The EU-wide list could also contribute to the development of European public opinion and genuinely European debate. Moreover, the existence of EU-wide lists would give European political parties a more important role, as they would benefit from greater visibility in the political landscape and could lead common campaigns in all of the Member States.
We are always saying that MEPs need to be close to voters in order to know their opinions and be aware of their needs. Despite this, we now want to foist a representative on them who will not have time to visit their country during the parliamentary term and who will never understand their problems, except, perhaps, through an interpreter. Suddenly someone has an idea, and the next thing you know they make it item 2b and propose that 'in addition, 25 other representatives shall be elected in a single constituency comprising the entire territory of the Union.' If we stand by what is written about proportionality in the EU Treaty, we should not introduce requirements which have no basis in the political system and which violate the principle of proportionality. I do not want to make changes in order to accommodate candidates who failed to make it onto their party's list in the elections, or who, not having been accepted by the people in their own country, are looking for a way to circumvent Article 14(2) of the EU Treaty. It is inconceivable that citizens would vote for someone who is neither known to them nor even from their own country. I support the still valid democratic principle of being as close as possible to my voters on a genuine, rather than a make-believe, basis.